DETAILED ACTION
Response to Amendment
The amendment filed on 8 February 2021 has been entered. Claims 1, 5, 13, and 15 have been amended and are hereby entered. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 8 February 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Wariakois (annotated Figs. 6, 7, and 7a on Page 4) fails to disclose that the main portion (82) and the nose portion (90) are not arranged substantially in an L-shape, the Examiner respectfully disagrees and would like to point that the main portion (82) and the nose portion (90) are arranged substantially in an L-shape when viewed from the side view as best shown on Figs. 7 and 7a on Page 4, wherein a height (a) extending from the top to bottom of the nose portion (90) is the horizontal portion of the L-shape, wherein a length (b) of the main portion (82) is the vertical portion  of the L-shape.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 5 and 13 recite the limitation “a pair of set screw holes” in line 2. It is unclear from the claims whether the pair of set screw holes are different from “at least one set screw hole” in Claims 1 and 10. For the purpose of this action, the Examiner has interpreted that the pair of set screw holes of Claims 5 and 13 are the same as the at least one set screw hole of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wariakois (US 5,984,324) in view of Choi (US 2016/0186569 A1).
With respect to Claim 1, Wariakois (annotated Figs. 6, 7, and 7a on Page 4) discloses a laterally adjustable hook, comprising a unitary body (74) having a top surface, a bottom surface, a main portion (82) and a nose portion (90) extending from an end of the main portion (82) such that the nose portion (90) and the main portion (82) are arranged substantially in an L-shape when viewed from the side view as best shown on Figs. 7 and 7a on Page 4, wherein a height (a) extending from the top to bottom of the nose portion (90) is the horizontal portion of the L-shape, wherein a length (b) of the main portion (82) is the vertical portion of the L-shape, and wherein the main portion (82) comprising at least one oblong slot (84) and at least one set screw hole (96) aligned substantially parallel with a longitudinal axis of the at least one oblong slot (84).

    PNG
    media_image1.png
    851
    1229
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    538
    581
    media_image2.png
    Greyscale

Wariakois fails to disclose that the oblong slot (84) is beveled.
However, Choi (annotated Fig. 2 on Page 5) teaches at least one slot (A) with a stepped dovetail configuration (340, 440) which has an equivalent function of a beveled slot. Choi, more specifically the slot (A) of the annotated Fig. 2 on Page 5, is merely being used to show a means to connect between two parts to each other.


    PNG
    media_image3.png
    763
    562
    media_image3.png
    Greyscale

With respect to Claim 2, Wariakois in view of Choi discloses the limitations set forth in Claim 1 and Wariakois (Fig. 7) further discloses that the nose portion (90) extends substantially perpendicularly from the main portion (82).
With respect to Claim 3, Wariakois in view of Choi discloses the limitations set forth in Claim 1 and Wariakois (Fig. 6) further discloses that the nose portion (90) extends from the main portion (82) in only one direction.
Claim 4, Wariakois in view of Choi discloses the limitations set forth in Claim 1 and Wariakois (annotated Fig. 6 on Page 4) further discloses that the beveled slot (84) is wider at the top surface of the unitary body (74) than at the bottom surface of the unitary body (74).
With respect to Claim 5, Wariakois in view of Choi discloses the limitations set forth in Claim 1 and Wariakois (Fig. 6) further discloses that the at least one set screw hole is a pair of set screw holes (96) in the unitary body (74), wherein the pair of set screw holes (96) are aligned substantially parallel with a longitudinal axis of the oblong slot (84). It is stated on Wariakois that “only one aperture 96 is seen in FIGS. 3 and 6, but an additional aligned aperture 96 is formed on the opposite long side 82 of the base plate 74.” See Col. 4, lines 39-42.
With respect to Claim 6, Wariakois in view of Choi discloses the limitations set forth in Claim 1 but fails to disclose that a distal end of the nose portion (90) is rounded.
However, Applicant is reminded that it has been held that modifying the shapes of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the shape of the distal end of the nose portion (90) on Fig. 6 to be rounded such as how the sides (82) on Fig. 5 of Wariakois are rounded in order to prevent snagging that may occur on sharp corners, as such a modification involves only routine skill in the art.
With respect to Claim 7, Wariakois in view of Choi discloses the limitations set forth in Claim 1 and Wariakois (Fig. 6) further discloses that the top surface and the bottom surface of the unitary body (74) are coplanar.
With respect to Claim 9, Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Therefore, Kloster discloses that the hook is fabricated by a method selected from the group consisting of 3D printing, casting, laser cutting, waterjet cutting, hand cutting and machining, computer numeric control (CNC) machining and combinations thereof. See 
With respect to Claim 10, Wariakois in view of Choi discloses a laterally adjustable hook system comprising the laterally adjustable hook of Claim 1 as stated above and a wedge nut (92) [for applying pressure to edges of the oblong beveled slot].
As stated in the MPEP 2114 (ii): Apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Above statement within brackets “[ ]” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
With respect to Claim 11, Wariakois in view of Choi discloses the limitations set forth in Claim 10 and Wariakois (Fig. 6) further discloses that a length of the wedge nut (92) is less than a length of the oblong, beveled slot (84).
With respect to Claim 12, Wariakois in view of Choi discloses the limitations set forth in Claim 10 and Wariakois (Fig. 6) further discloses a wedge nut (92) but does not expressly disclose that the wedge nut (92) has a substantially trapezoidal, square, diamond, triangular, hexagonal, circular or truncated circular cross-section.
However, Applicant is reminded that it has been held that modifying the shapes of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cross-section of the wedge nut of Wariakois such that it has a substantially trapezoidal, square, diamond, triangular, hexagonal, circular or truncated circular cross-section, as such a modification involves only routine skill in the art. Further, the modification of the oblong slot of Wariakois to have a stepped dovetail configuration as taught by Choi would further lend to modifying the shape of the wedge nut to have a corresponding shape, also as taught by Choi, so as to provide a more flushed and aligned fit of the elements.
Claim 13, Wariakois in view of Choi discloses the limitations set forth in Claim 10 and Wariakois (Fig. 6) further discloses that the at least one pair of screw hole is a pair of set screw holes (96) in the unitary body (74), wherein the pair of set screw holes (96) are aligned substantially parallel with a longitudinal axis of the at least one oblong, beveled slot (84).
With respect to Claim 14, Wariakois in view of Choi discloses the limitations set forth in Claim 13 and Wariakois (Fig. 7) further a pair of set screws (94) [for contacting and laterally securing the wedge nut].
As stated in the MPEP 2114 (ii): Apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Above statement within brackets “[ ]” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
With respect to Claim 15, Wariakois (annotated Figs. 6, 7, and 7a on Page 4) discloses a laterally adjustable hook system comprising: a unitary body (74) having a top surface, a bottom surface, a main portion (82) and a nose portion (90) extending from an end of the main portion (82) such that the nose portion (90) and the main portion (82) are arranged substantially in an L-shape when viewed from the side view as best shown on Figs. 7 and 7a on Page 4, wherein a height (a) extending from the top to bottom of the nose portion (90) is the horizontal portion of the L-shape, wherein a length (b) of the main portion (82) is the vertical portion  of the L-shape, wherein the main portion (82) comprises at least one oblong slot (84);
a pair of set screw holes (96) in the unitary body (74), wherein the set screw holes (96) are aligned substantially parallel with a longitudinal axis of the at least one oblong slot (84);
a wedge nut (92) [for applying pressure to edges of the oblong, beveled slot]; and
a pair of set screws (94) [for contacting and laterally securing the wedge nut].
As stated in the MPEP 2114 (ii): Apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Above statement within brackets “[ ]” 
Wariakois fails to disclose that the oblong slot (84) is beveled.
However, Choi (annotated Fig. 2 on Page 5) teaches an at least one slot (A) with a stepped dovetail configuration (340, 440) which has an equivalent function of a beveled slot. Choi, more specifically the slot (A) of the annotated Fig. 2 on Page 5, is merely being used to show a means to connect between two parts to each other.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the oblong slot of Wariakois with a stepped dovetail configuration as taught by Choi by changing the shape of the entrance of the oblong slot (channel of Wariakois) in order to facilitate a more secure mating with other parts, such as screws and nuts and to reduce the risk of misalignment and gouging an edge of the slot.
With respect to Claim 16, Wariakois in view of Choi discloses the limitations set forth in Claim 15 and Wariakois (annotated Fig. 6 on Page 4) further discloses that the beveled slot (84) is wider at the top surface of the unitary body (74) than at the bottom surface of the unitary body (74).
With respect to Claim 17, Wariakois in view of Choi discloses the limitations set forth in Claim 15 and Wariakois (Fig. 6) further discloses that a length of the wedge nut (92) is less than a length of the oblong, beveled slot (84).
With respect to Claim 18, Wariakois in view of Choi discloses the limitations set forth in Claim 15 and Wariakois (Fig. 6) further discloses the wedge nut (92) but fails to expressly disclose that the wedge nut (92) has a substantially trapezoidal, square, diamond, triangular, hexagonal, circular or truncated circular cross-section.
Applicant is reminded that it has been held that modifying the shapes of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cross-section of the wedge nut of Wariakois such that it has a substantially trapezoidal, square, diamond, triangular, hexagonal, circular or truncated circular cross-section, as such a modification involves only routine skill in the art.

With respect to Claim 19, Wariakois in view of Choi discloses the limitations set forth in Claim 15 and Wariakois (Figs. 5 and 6) discloses that a distal end of the nose portion (90) is rounded as stated above.
With respect to Claim 20, Wariakois in view of Choi discloses the limitations set forth in Claim 15 and Wariakois (Fig. 6) discloses that the top surface and the bottom surface of the unitary body (74) are coplanar.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to Claim 8, Wariakois in view of Choi discloses the limitations set forth in Claim 1 but fails to disclose a substantially flat contact surface along an edge of the hook between the main portion and the nose portion and a rounded notch between the substantially flat contact surface and the nose portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678